Exhibit 10.3
 
LEASE AGREEMENT


THIS LEASE AGREEMENT (the "Lease") is made and entered into this 22nd day of
December, 2015, by and between 4551 Commerce Holdings LLC, a Missouri limited
liability company ("Landlord") and Christian Disposal LLC, a Missouri limited
company ("Tenant").


IN CONSIDERATION OF One Dollar ($1.00) and other good and valuable
consideration, paid by Tenant to Landlord, receipt of which is hereby
acknowledged, the parties agree as follows:


Section 1.   Basic Terms.  The parties hereto acknowledge and agree to the
following provisions:
 
 

   
Leased Premises:
 
The property and improvements commonly known and numbered as 4551 Commerce
Avenue, High Ridge, Missouri as shown as the hatched area on Exhibit “A,”
excepting therefrom the gravel paved fenced parking area of approximately 1.2
acres.
        Property 4551 Commerce Avenue, High Ridge, Missouri         Term: Five
(5) years, terminating on December 17, 2020         Commencing on: 18th day of
December, 2015 (the "Commencement Date")         Monthly Rent: Six Thousand Five
Hundred Dollars ($6,500.00)         Security Deposit: Six Thousand Five Hundred
Dollars ($6,500.00)         Rent Payment Address:
15 Squires Lane
St. Louis, Missouri 63131
        Late Payment Fee:  $200.00         Permitted Use: office and vehicle
repair shop and vehicle parking and storage         Tenant's Notice Address:
103 Pine Street
Post Office Box 9
Winfield, Missouri 63389
     

 


 
1

--------------------------------------------------------------------------------

 


Section 2.   Leased Premises.  Landlord for and in consideration of the rents,
covenants and agreements hereinafter mentioned and hereby agreed to be paid,
kept and performed by Tenant, has leased and by these presents does lease to
Tenant, and Tenant does hereby lease from Landlord, the Leased Premises set
forth in Section 1.  Tenant accepts the Leased Premises subject to: (i)
conditions, restrictions and limitations, if any, now appearing of record; and
(ii) zoning ordinances of any municipality and any other governmental body now
existing or which may hereafter exist by reason of any legal authority during
the Lease Term.


Section 3. Use of Leased Premises.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Leased Premises, for the Permitted Use set forth
in Section 1 and for no other use.


Section 4. Term.  This Lease shall be for the Term set forth in Section 1 with
the Term commencing on the Commencement Date set forth in Section 1.  At the
expiration of the tenancy hereby created, Tenant agrees to remove such of
Tenant's equipment, goods and effects as are not permanently affixed to the
Leased Premises and Tenant shall peaceably yield up the Leased Premises clean
and in good order, repair and condition, normal wear and tear excepted.  Tenant
at its expense shall repair any damage to the Leased Premises incurred in
complying with the provisions of this Lease.  Tenant's obligation to observe or
perform the covenants contained in this Section shall survive the expiration or
other termination of the Lease Term.  Any personal property of Tenant not
removed prior to the termination of this Lease shall, at Landlord's option,
either: (i) be removed and disposed of by Landlord at Tenant's expense; or (ii)
become the property of Landlord.  Tenant agrees to pay rent, on a pro rata
basis, in an amount based on 125% of the agreed Monthly Rent for each day Tenant
or anyone holding under Tenant shall retain the Leased Premises after the
termination of this Lease (unless renewed with Landlord's written approval),
whether by limitation or forfeiture, and shall indemnify Landlord against all
loss or liability resulting from such delay by Tenant in surrendering the Leased
Premises including, without limitation, any claims made by any succeeding
occupant founded on such delay.


Section 5. Rental Amount and Payment.


A. The Monthly Rent shall be the amount set forth in Section 1 (prorated on a
daily basis for any partial month) and shall be paid, in advance, without
notice, on or before the first day of each month during the Term.


B. Tenant shall pay as additional rent any money required to be paid by Tenant
under this Lease, whether or not the same be designated "additional rent".  If
such amounts or charges are not paid at the time provided in this Lease, they
shall nevertheless be collectable as additional rent with the next installment
of rent thereafter falling due hereunder, but nothing herein contained shall be
deemed to suspend or delay the payment of any amount of money or charge at the
time the same becomes due and payable hereunder or limit any other remedy of
Landlord.


C. All rental payments are to be made to Landlord at the Rent Payment Address
set forth in Section 1 or such other address as Landlord shall from time to time
designate in a notice to Tenant.


D. All rental installments shall be paid without any deduction, set-off, or
offset whatsoever and without any prior demand being required in advance.
 
 
2

--------------------------------------------------------------------------------

 


E. If Tenant shall fail to pay, when the same is due and payable, subject to a
grace period of five (5) days, any rent or any additional rent, Tenant agrees to
pay Landlord as additional rent, the following: (i) the Late Payment Fee set
forth in Section 1; and (ii) interest at the rate of fourteen percent (14%) per
annum from the 10th day of delinquency to the date of payment.  Tenant shall pay
to Landlord a Twenty-Five Dollar ($25.00) service charge for any checks of
Tenant that are returned or dishonored by Tenant's bank.


F. Tenant shall pay to Landlord all charges for any services, goods, or
materials furnished by Landlord at Tenant's request, which are not required to
be furnished by Landlord under this Lease, within thirty (30) days after
Landlord renders a statement therefor to Tenant.


G. Tenant acknowledges and agrees that the Security Deposit and any advanced
rents received by Landlord shall not be held by any managing agent in an escrow
account and shall be held by Landlord as its sole property, subject to the
rights of Tenant pursuant to this Lease.


Section 6.              Security Deposit.  Concurrently with the execution of
this Lease, Tenant shall deliver to Landlord the Security Deposit set forth in
Section 1 as security for Tenant's performance of the covenants and conditions
of this Lease.  The deposited money may be co-mingled with other funds of
Landlord and Landlord shall not be liable for interest.  If Tenant shall default
with respect to any covenant or condition of this Lease, including but not
limited to the payment of rent, Landlord may apply all or part of the Security
Deposit to the payment of any sum in default or any other sum which Landlord may
be required to spend by reason of Tenant's default.  Should Tenant comply with
all of the covenants and conditions of this Lease, the Security Deposit or any
balance thereof shall be returned to Tenant within fifteen (15) days following
the expiration of the term hereof.  Landlord may deliver the funds deposited
hereunder by Tenant to the purchaser of Landlord's interest in the Leased
Premises in the event that such interest be sold, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit.


Section 7.    Trash and Utilities.


A. Tenant shall keep all trash and garbage in appropriate containers and bags
will arrange at its expense for a trash collection service to pick up the trash
and garbage, and will comply with such reasonable rules and requirements as
Landlord shall from time to time establish regarding garbage and trash.  Tenant
shall not deposit any rubbish or waste in any other dumpster on the Property.


B. Tenant shall promptly pay all charges for all utilities used in or on the
Leased Premises, including but not limited to electricity, gas, fuel, water,
sewer service, trash collection service, telephone service, and other utilities
used in or on the Leased Premises, as they become due and shall contract for
such utilities in its own name.  If not separately metered, the cost of any
utility service will be shared based upon Landlord's reasonable estimate of
actual consumption.


C. Landlord shall not be responsible for any discontinuation or interruption of
any utility service and any such discontinuation or interruption shall not give
either party the right to terminate this Lease or cause the rent or additional
rent provided herein to be abated.
 
 
3

--------------------------------------------------------------------------------

 


Section 8. Insurance.


A. Tenant shall, during the entire term hereof, keep in full force and effect a
policy of commercial general liability coverage with broad form public liability
and property damage insurance with respect to the Leased Premises and the
business operated by Tenant in which the limits of public liability shall be not
less than One Million Dollars per person and One Million Dollars per accident
and in which the property damage liability shall be not less than Five Hundred
Thousand Dollars ($500,000.00).  The policy shall include Landlord, any persons,
firms or corporations designated by Landlord and Tenant as an additional
insured, and shall contain a provision or endorsement that the insurer will not
cancel or change the insurance without first giving Landlord thirty (30) days
prior written notice.  The insurance shall be in an insurance company approved
by Landlord and a copy of the policy and a certificate of insurance shall be
delivered to Landlord prior to Tenant taking possession of the Leased Premises.


B. If a policy initially procured by Tenant terminates during the Term hereof, a
renewal policy and new certificate of insurance shall be delivered to Landlord
at least thirty (30) days before the termination date of the initial policy.  If
Tenant does not procure or maintain any insurance required to be kept and
maintained by it hereunder, Landlord may procure such insurance and pay the
premium therefor, and Tenant agrees to pay to Landlord the amount paid by
Landlord as the premium.  Such payment by Tenant to Landlord shall be deemed
additional rent and payable as such on the first day of the month succeeding the
month in which the premium was paid by Landlord.


C. Tenant shall not use, or permit the Leased Premises, or any part thereof to
be used, for any purpose or purposes other than the purpose or purposes for
which the Leased Premises are hereby leased; and no use shall be made or
permitted to be made of the Leased Premises, nor acts done, which will increase
the existing rate of insurance upon the Property in which the Leased Premises
are located once said rate has been established, or cause a cancellation of any
insurance policy covering said Property or any part thereof, nor shall Tenant
sell or permit to be kept, used or sold in or about the Leased Premises any
article which may be prohibited by standard form of fire insurance
policies.  Tenant shall, at its sole cost, comply with any and all requirements
pertaining to the use of the Leased Premises of any insurance organization or
company necessary for the maintenance of reasonable fire and public liability
insurance, covering the Property.  In the event Tenant's use of the Leased
Premises results in a rate increase for the Property, Tenant shall pay to
Landlord as additional rent, as and when requested by Landlord, a sum equal to
the additional premium occasioned by said rate increase.


Section 9.              Tenant's Duty to Maintain and Repair.  Tenant shall keep
and maintain in good order, condition and repair (including any such replacement
and restoration as is required for that purpose) the Leased Premises and every
part thereof and any and all appurtenances thereto including, but not limited,
to all access routes to public roads and removal of ice and snow.  If Tenant
refuses or neglects to perform any repair as required hereunder, and to the
reasonable satisfaction of Landlord as soon as reasonably possible after written
demand, Landlord may make such repairs without liability to Tenant for any loss
or damage that may occur to Tenant's merchandise, fixtures or other property or
to Tenant's business by reason thereof, and upon completion thereof, Tenant
shall pay Landlord's costs for making such repairs, upon presentation of a bill
therefor, as additional rent.  Tenant shall, upon demand, as additional rent,
reimburse Landlord for the cost of repairing any damage to the Property, caused
by Tenant or its employees, agents, invitees, licensees or contractors.
 
 
4

--------------------------------------------------------------------------------

 


Section 10.            Taxes.


A. Tenant's Taxes.  Tenant will pay promptly when due all personal property
taxes, if any, on Tenant's movable equipment and personal property that Tenant
places on the Premises.  If Tenant's property is assessed together with
Landlord's property, the parties will use commercially reasonable efforts to
seek a separate assessment; if such efforts are not successful, the parties will
negotiate a reasonable allocation of the taxes between Landlord's interests and
Tenant's equipment and personal property.


B. Landlord's Taxes.  Landlord will pay when due all general real estate taxes
and assessments which may be imposed upon the Premises during the Term.  In
addition, Landlord will pay when due any other taxes (including rent, gross
receipts, income and franchise taxes, if any), assessments or other impositions
by any authority having the direct or indirect power to tax the Rent, any
interest in the Premises, Landlord's business of leasing the Premises, or upon
Tenant's use or occupancy of the Premises.


Section 11. Condition of Leased Premises.


A. Tenant accepts the Leased Premises and the Property in their present
condition and without any representation or warranty by Landlord as to the
condition thereof or as to the use or occupancy which may be made thereof.


B. Tenant shall not, without first obtaining Landlord's written approval and
consent: (i) make or cause to be made any alterations, additions, or
improvements to the Leased Premises; or (ii) install or cause to be installed
any fixtures, improvements, signs or equipment, on the Leased Premises.


C. Tenant shall not do or suffer anything to be done whereby the Leased Premises
or the Property may be encumbered by any mechanic's, laborer's or materialman's
lien.  In addition, Tenant shall, whenever and as often as any such lien is
filed against the Leased Premises or the Property or any part thereof purporting
to be for labor or material furnished for or to Tenant or upon the Leased
Premises, discharge the same of record within thirty (30) days after the
filing.  Notwithstanding anything herein to the contrary, Tenant may in good
faith contest any such lien as long as Tenant furnishes to Landlord a bond in an
amount equal to the lien claim which bond shall be issued by a surety company
approved by Landlord and duly authorized and licensed to transact surety
business in the State of Missouri.


D. Nothing herein contained shall be construed as a consent on the part of the
Landlord to subject the estate of the Landlord to liability under the Mechanic's
Lien Law of the State of Missouri, it being expressly understood that the
Landlord's estate shall not be subject to such liability.  The Tenant shall have
no power or right to do any act or make any contract which may create or be the
basis for any lien, mortgage or other encumbrance upon the estate of the
Landlord.


Section 12.              Condemnation.  If, during the Lease Term, or any
extension or renewal thereof, all or a any part of the Leased Premises should be
taken for any public or quasi-public use under any governmental law, ordinance
or regulation or by right of eminent domain, or sold to the condemning authority
under threat of condemnation, this Lease shall terminate and the rent shall be
abated during the unexpired portion of this Lease, effective as of the date of
taking or conveyance of said Leased Premises by the condemning
authority.  Landlord shall be entitled to receive the entire award in any
condemnation or eminent domain proceeding or in any purchase in lieu thereof,
including any award made for the value of the estate vested by this Lease in
Tenant, and Tenant hereby expressly assigns to Landlord all of its right, title
and interest in and to all and any part of such award, provided, however, Tenant
shall be entitled to receive any award made for loss or damage to its removable
personal property, trade fixtures, leasehold improvements installed at Tenant's
expense during the Lease Term.
 
 
5

--------------------------------------------------------------------------------

 


Section 13. Default.


A. In the event of (i) any failure of Tenant to pay any rent or additional
rent  due hereunder for more than five (5) days after written notice of such
failure to pay shall have been given to Tenant, or (ii) any failure of Tenant to
perform any other of the terms, conditions or covenants of this Lease to be
observed or performed by Tenant for more than fifteen (15) days after written
notice of such default shall have been given to Tenant, or if Tenant or any
guarantor of this Lease shall become bankrupt or insolvent, or file any debtor
proceedings or file or have filed against Tenant or any guarantor of this Lease
in any court pursuant to any statute either of the United States or of any State
a petition in bankruptcy or insolvency or for reorganization or for the
appointment of a receiver or trustee of all or a portion of Tenant's or any such
guarantor's property, or if Tenant shall abandon the Leased Premises, Landlord
besides other rights or remedies it may have, shall have the immediate right of
re-entry and may remove all persons and property from the Leased Premises and
such property may be removed and stored in a public warehouse or elsewhere at
the cost of, and for the account of Tenant, all without service of notice or
resort to legal process and without being deemed guilty of trespass, or becoming
liable for any loss or damage which may be occasioned thereby.  By setting forth
in this Section certain specific rights and remedies of Landlord upon the
happening of any of the events set forth in this Section, Landlord does not
waive its right to pursue any other right or remedy to which it may be entitled
at law or in equity, including but not limited to (1) an action to recover any
amount due it by Tenant without exercising its right of re-entry or taking
possession as provided in this Section or (2) an action for injunctive relief.


B. Should Landlord elect to re-enter, as herein provided, or should it take
possession pursuant to legal proceedings or pursuant to any notice provided for
by law, it may either terminate this Lease or it may from time to time without
terminating this Lease, make such alterations and repairs as may be necessary in
order to relet the Leased Premises and relet said Leased Premises or any part
thereof for such term or terms (which may be for a term extending beyond the
Lease Term) and at such rental or rentals and upon such other terms and
conditions as Landlord in its sole discretion may deem advisable; upon each such
reletting all rentals received by Landlord from such reletting shall be applied,
first, to the payment of any indebtedness other than rent due hereunder from
Tenant to Landlord; second, to the payment of any costs and expenses of such
reletting, including brokerage fees and attorneys' fees and of costs of
alterations and repairs; third, to the payment of rent due and unpaid hereunder,
and the residue, if any, shall be held by Landlord and applied in payment of
future rent as the same may become due and payable hereunder.  If such rentals
received from such reletting during any month shall be less than that to be paid
during that month by Tenant hereunder, Tenant shall pay any such deficiency to
Landlord.  Such deficiency shall be calculated and paid monthly.  No such
re-entry or taking possession of said Leased Premises by Landlord shall be
construed as an election on its part to terminate this Lease unless a written
notice of such intention shall be given to Tenant or unless the termination
thereof shall be decreed by a court of competent jurisdiction.  Notwithstanding
any such reletting without termination, Landlord may at any time thereafter
elect to terminate this Lease for such previous breach.  Should Landlord at any
time terminate this Lease for any breach, in addition to any other remedies it
may have, it may recover from Tenant all damages it may incur by reason of such
breach, including the cost of recovering the Leased Premises, reasonable
attorneys' fees, and including the worth at the time of such termination of the
rent and charges equivalent to rent reserved in this Lease for the remainder of
the stated Term, all of which amounts shall be immediately due and payable from
Tenant to Landlord as additional rent due hereunder.  Any judgment ordering
Tenant to pay Landlord money, which judgment arises out of this Lease or any
provision thereof shall bear interest at the rate of eighteen percent (18%) per
annum.


C. In the event suit shall be brought for recovery of possession of the Leased
Premises or for the recovery of rent or any other amount due under the
provisions of this Lease, or in the event Tenant shall breach any covenant,
agreement, condition or provision herein contained on the part of Tenant to be
kept or performed, Tenant shall pay to Landlord as additional rent due hereunder
all expenses incurred in connection with such suit or breach, including
Landlord's reasonable attorneys' fees.


Section 14.   Indemnity and Release.  Tenant hereby agrees to defend, pay,
indemnify and save free and harmless Landlord, and any person claiming by,
through or under Landlord, from and against any and all claims, demands, fines,
suits, actions, proceedings, orders, decrees or judgments of any kind or nature
by or in favor of anyone whomsoever and from and against any and all costs and
expenses, including attorneys' fees, resulting from or in connection with loss
of life, bodily or personal injury or property damage arising directly or
indirectly out of or from or on account of any occurrence in, upon, at or from
the Leased Premises or occasioned wholly or in part through the use or occupancy
of the Leased Premises or by any act or omission of Tenant or any sublessee,
concessionaire or licensee of Tenant or their respective employees, agents,
contractors or invitees, or any other person, including the persons indemnified
hereby, in, upon, at, or from the Leased Premises, or the Property or on the
property, street, sidewalk or parking areas adjacent to the Property, except
claims arising out of the gross negligence or willful act of Landlord and/or
other persons sought herein to be indemnified against loss.  Tenant and all
those claiming by, through or under Tenant shall occupy and use the Leased
Premises solely at their own risk and Tenant and all those claiming by, through
or under Tenant hereby release Landlord, to the full extent permitted by law,
from all claims of every kind, including loss of life, personal or bodily
injury, damage to merchandise, equipment, fixtures or other property, or damage
to business or from business interruption, arising, directly or indirectly, out
of or from or on account of such occupancy and use or resulting from any present
or future condition or state of repair thereof except those claims arising out
of the gross negligence or willful act of Landlord.  Landlord shall not be
responsible or liable at any time to Tenant, or to those claiming by, through or
under Tenant, for any loss of life, bodily or personal injury or damage to
property or business, or for business interruption, that may be occasioned by or
through the acts, omissions or negligence of any other persons.
 
 
6

--------------------------------------------------------------------------------

 


Section 15.   Waiver of Subrogation.  Landlord and Tenant and all parties
claiming under them hereby mutually release and discharge the other from all
claims and liabilities arising from or caused by any hazard covered by insurance
on the Leased Premises, or covered by insurance in connection with property on
or activities conducted at the Leased Premises, regardless of the cause of the
damage or loss, including, but not limited to, Tenant's negligence.  This waiver
of subrogation shall apply only to the extent that such loss or damage is
covered by insurance and only so long as the applicable insurance policies
contain a clause to the effect that this waiver of subrogation shall not affect
the right of the insured to recover under such policies.


Section 16.   Right of Entry.  Tenant authorizes the Landlord or any of
Landlord's agents to enter the Leased Premises at all times upon at least
twenty-four (24) hours prior notice, except in the case of an emergency when no
notice shall be required, to inspect, renovate, repair, alter, show the Leased
Premises to prospective tenants or purchasers, place upon the Leased Premises
the usual notices "For Sale" or "For Lease" and advertise the Leased Premises
for sale or lease.  When reasonably necessary Landlord may close entrances,
doors, corridors, elevators or other facilities without liability to Tenant by
reason of such closure and without such action by Landlord being construed as an
eviction of Tenant or relieving Tenant from the duty of observing and performing
any of the provisions of this Lease.


Section 17. Rights Reserved by Landlord.  Landlord reserves the right to put
billboards, outdoor advertising structures and any other improvements on the
Property, and Landlord shall be entitled to all rent attributable
thereto.  Landlord may also grant easements or convey title to such portions of
the Property as may be required, in Landlord's sole judgment, to facilitate the
construction of such billboards, outdoor advertising structures and other
improvements.  The Landlord reserves the right to grant easements over, under
and through the Leased Premises, and to enter on the Leased Premises during
normal business hours and after notice to Tenant in order to install, at its own
cost and expense, utility lines and fixtures and other improvements beneficial
to the Leased Premises and in connection therewith as may be required by the
Landlord.  The Landlord covenants that such easements shall not interfere with
the normal operation of Tenant's business.


Section 18.   Assignment and Sublease.  This Lease is not assignable by Tenant,
nor shall the Leased Premises or any part thereof be sublet without the written
consent of Landlord, which consent may be withheld in Landlord’s sole and
absolute discretion.  No part of the Leased Premises shall be used or be
permitted to be used for any purpose other than the Permitted Use, without the
prior written consent of Landlord.  Any transfer of this Lease from Tenant by
merger, consolidation or liquidation, or any change in ownership of Tenant from
its current owners as of the date of this Lease shall constitute an assignment
for the purpose of this Lease, said assignment requiring the consent of
Landlord; provided, however, that any such merger of Tenant, with or into, or
transfer of Tenant’s ownership interests to, an entity that owns, is a member
of, or is otherwise an affiliate of Tenant shall not constitute an assignment
hereunder.


Section 19.   Landlord's Liability.  In the event of any sale of the Leased
Premises by Landlord, Landlord shall be and is hereby entirely freed and
relieved of all liability under any and all covenants and obligations contained
in or derived from this Lease, arising out of any act, occurrence or omission
occurring after the consummation of the sale; and the purchaser at the sale or
any subsequent sale of the Leased Premises shall be deemed, without any further
agreement between the parties or their successors in interest or between the
parties and any such purchaser, to have assumed and agreed to carry out any and
all of the covenants and obligations of Landlord under this Lease.  Anything
contained in this Lease to the contrary notwithstanding, Tenant agrees that
Tenant shall look solely to the estate and property of Landlord in the land
comprising the Leased Premises for the collection of any judgment (or any
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms and provisions of
this Lease to be observed and/or performed by Landlord; subject, however, to the
prior rights of any secured party or mortgagee, and no other assets of the
Landlord shall be subject to levy, execution or other judicial process for the
satisfaction of Tenant's claim.


Section 20. Waiver.  The waiver by Landlord of any breach of any term, covenant,
or condition herein contained shall not be deemed to be a waiver of such term,
covenant, or condition or any subsequent breach of the same or any other term,
covenant or condition herein contained; nor shall any consent by Landlord to any
assignment or sub-letting of the Leased Premises, or any part thereof, be held
to waive or release any assignee or sublessee from any of the foregoing
conditions or covenants as against him or them; but every such assignee and
sublessee shall be expressly subject thereto.  The subsequent acceptance of rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular rental so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
rent.  No covenant, term or condition of this Lease shall be deemed to have been
waived by Landlord, unless such waiver be in writing by Landlord.  Time is
strictly of the essence of Tenant's performance of all covenants and agreements
to be kept and performed by Tenant and in the payment of all sums to be paid to
Landlord by Tenant.


Section 21. Surrender of Lease.  The voluntary or other surrender of this Lease
by Tenant, or a mutual cancellation thereof, shall not work a merger, and shall,
at the option of Landlord, terminate all or any existing subleases or
subtenancies, or may, at the option of Landlord, operate as an assignment to
Landlord of any or all of such subleases or subtenancies.


Section 22. Accord and Satisfaction.  No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly rent herein stipulated shall be
deemed to be other than on account of the earliest stipulated rent, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment of rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such rent or pursue any other remedy in this Lease provided.
 
 
7

--------------------------------------------------------------------------------

 


Section 23. Subordination of Lease.  This Lease and the Term and estate hereby
granted are and shall be subject and subordinate to the lien of all mortgages
and deeds of trust which may now or at any time hereafter affect all or any
portion of the Leased Premises or the Property or the Landlord's interest
therein, and to all renewals, modifications, consolidations, replacements and
extensions thereof.  The foregoing provisions for the subordination of this
Lease shall be self-operative and no further instrument shall be required to
effect any such subordination; but Tenant shall, however, upon request by
Landlord, at any time or times execute and deliver any and all reasonable
instruments that may be necessary or proper to effect such subordination or to
confirm or evidence the same.  If Tenant shall fail or otherwise refuse to
execute a subordination in accordance with this Section, then, and upon such
event, Tenant shall be deemed to have appointed Landlord and Landlord shall
thereupon be regarded as the attorney-in-fact of Tenant, duly authorized to
execute and deliver the required subordination for and on behalf of Tenant, but
the exercise of such power by Landlord shall not be deemed a waiver of Tenant's
default.  Landlord shall use its best efforts to obtain from any mortgagee or
secured party an agreement providing that so long as Tenant is not in default
under the terms of this Lease, the leasehold estate of Tenant created hereby and
Tenant's peaceful and quiet possession of the Leased Premises shall be
undisturbed by any foreclosure so long as Tenant continues to comply with the
terms of this Lease.  Such agreement may also provide that Tenant shall attorn
to such mortgagee if such holder succeeds to the interest of Landlord in the
Property, the Leased Premises or any part or parts thereof by foreclosure
proceedings or as a result of any conveyance in lieu of foreclosure proceedings.


Section 24. Tenant's Covenants.


A. Tenant shall keep the Leased Premises in a neat, clean and sanitary
condition, shall properly contain and remove all litter, debris and garbage and
shall keep the Leased Premises and neighboring properties clear of any blowing
or drifting trash.


B. Tenant shall be solely responsible for any and all repairs, improvements,
modifications or changes of any kind whatsoever that are required to be made to
the Leased Premises or the access thereto as a result of the requirements
contained within: (i) the Americans With Disabilities Act (Pub.L.101-336, 104
Stat.327, 42 U.S.C. 12101-12213 and 47 U.S.C. 225 and 611) and the regulations
promulgated thereunder (collectively the "ADA"); and (ii) any other federal,
state or local laws that are similar to, supplement or enhance such legislation.


C. Tenant shall, at Tenant's sole cost and expense, comply with all of the
requirements of all county, municipal, state, federal and other applicable
governmental authorities, now in force, or which may hereafter be in force,
pertaining to the Leased Premises, and shall faithfully observe in the use of
the Leased Premises all municipal and county ordinances and state and federal
statutes now in force or which may hereafter be in force.


D. Tenant shall not commit or suffer to be committed any waste upon the Leased
Premises or any nuisance, odors or other act or thing which may disturb the
quiet enjoyment of any other tenant in the Property, or which may disturb the
quiet enjoyment of any person within five hundred (500) feet of the boundaries
of the Property.


E. Landlord reserves the right from time to time to adopt, amend or supplement
reasonable and nondiscriminatory rules and regulations applicable to the Leased
Premises and the Property.  Notice of adoption of any rules and regulations, and
amendments and supplements, if any, shall be given to Tenant, and Tenant agrees
thereupon to comply with and observe all such rules, regulations and amendments.


Section 25.   Estoppel Certificate.  Upon the request of either party, at any
time or from time to time, Landlord and Tenant agree to execute, acknowledge and
deliver to the other, within ten (10) days after such request, a written
instrument, duly executed and acknowledged, (a) certifying that this Lease has
not been modified and is in full force and effect or, if there has been a
modification of this Lease, that this Lease is in full force and effect as
modified, stating such modifications, (b) specifying the dates to which the
fixed annual rent and charges have been paid, (c) stating whether or not, to the
knowledge of the party executing such instrument, the other party hereto is in
default, and, if such party is in default, stating the nature of such default,
(d) stating the Commencement Date and termination date, (e) containing such
other matters and provisions as shall be reasonably requested.
 
 
8

--------------------------------------------------------------------------------

 


Section 26. Environmental Responsibility.  Tenant covenants that it will not
dispose of or place on the Leased Premises any hazardous materials, hazardous
substances, asbestos or underground tanks.  Tenant will comply with all
statutes, ordinances, rules, regulations, orders and decisions (hereinafter
collectively referred to as "Standards") issued by any federal, state or local
governmental body or agency established thereby (hereinafter collectively
referred to as "Authority") relating to Tenant's use, occupancy and maintenance
of the Leased Premises and the conduct of its business on the Leased Premises
including, but not limited to, full and complete compliance with all Standards,
present or future, set by any Authority concerning air quality, water quality,
noise, hazardous substances and hazardous waste.  Tenant agrees to notify
Landlord immediately of any claim by or notice from any Authority asserting any
violation of any Standard with respect to the condition, use or occupancy of the
Leased Premises.  Tenant agrees to indemnify, defend and hold Landlord harmless
against any claim, damage, liability, cost, penalty, fine or expense (including
Landlord's attorneys' fees, engineering and consulting costs, and Landlord's
cost of cleanup, disposal or compliance), resulting from any actual, asserted or
threatened violation of any Standard with respect to the Leased Premises,
provided that the actual, asserted or threatened violation occurred during the
term of this Lease or as a result of Tenant's use, occupancy or maintenance of
the Leased Premises.  Tenant's liability pursuant to this indemnity shall
survive the termination of this Lease.


Section 27.              Miscellaneous.


A. Any and all notices required or permitted to be served hereunder shall be
given in writing and shall be effective upon its deposit in the United States
mails, postage prepaid, return receipt requested, addressed as follows, or to
such other place as either party shall designate by notice to the other party:


If to Landlord:                       4551 Commerce Holdings LLC
15 Squires Lane
St. Louis, Missouri  63131


If to Tenant:                         at Tenant's Notice Address set
forth in Section 1 of this Lease


B. Whenever the word "Landlord" is used herein it shall be construed to include
the heirs, executors, administrators, successors, assigns or legal
representatives of Landlord; and the word "Tenant" shall, subject to the
restrictions on assignment contained in this Lease, include the heirs,
executors, administrators, successors, assigns, or legal representatives of
Tenant and the words Landlord and Tenant shall include singular and plural,
individual or corporation.


C. The captions, section numbers, article numbers, and index appearing in this
Lease are inserted only as a matter of convenience and in no way define, limit,
construe, or describe the scope or intent of such sections or articles of this
Lease nor in any way affect this Lease.


D. Each of the parties represents and warrants that such party is not aware of
and has not created any claim for brokerage commissions or finder's fees in
connection with the execution of this Lease, and each of the parties agrees to
indemnify the other against, and hold harmless from, all liabilities arising
from any such claim (including, without limitation, the cost of counsel fees in
connection therewith).


E. Time is of the essence of this Lease.


F. If any term, covenant or condition of this Lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, and of the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant
or condition of this Lease shall be valid and be enforced to the fullest extent
permitted by law.


G. The submission of this Lease for examination does not constitute a
reservation of or option for the Leased Premises and this Lease becomes
effective as a lease only upon execution and delivery thereof by Landlord and
Tenant.
 
 
9

--------------------------------------------------------------------------------

 


H. Upon payment by Tenant of the rents herein provided, and upon the observance
and performance of all the covenants, terms and conditions on Tenant's part to
be observed and performed, Tenant shall peaceably and quietly hold and enjoy the
Leased Premises for the term hereby leased without hindrance or interruption by
Landlord or any other person or persons lawfully or equitably claiming by,
through or under Landlord, subject, nevertheless, to the terms and conditions of
this Lease.


I. The terms and conditions of this Lease shall be governed by the laws of the
State of Missouri.


J. This Lease and the exhibits hereto constitute the entire agreement between
the parties hereto and may not be changed orally.


K. Tenant agrees that it will not record this Lease or any notice or memorandum
of this Lease without Landlord's prior written approval.


[Signature page immediately follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.
 

  4551 Commerce Holdings LLC,        a Missouri limited liability company      
   
Landlord:
By:
/s/ Timothy Drury      
Name: Timothy Drury
     
Title: Manager
         




   Christian Disposal LLC,        a Missouri limited liability company          
Tenant:
By:
/s/ Jeffrey Cosman      
Name: Jeffrey Cosman
     
Title: Manager
         




 
11

--------------------------------------------------------------------------------

 


 




EXHIBIT A
to
LEASE AGREEMENT


PROPERTY DESCRIPTION


[img1.jpg]
 
12 

--------------------------------------------------------------------------------








